Exhibit 10.2
F.N.B. CORPORATION
RESTRICTED STOCK AGREEMENT
(Pursuant to 2007 Incentive Compensation Plan)
     This Restricted Stock Award Agreement (the “Agreement”) is made and entered
into effective as of March 18, 2009 (the “Award Date”) between F.N.B.
CORPORATION, a Florida corporation (the “Company”), and _________________ (the
“Employee”).
W I T N E S S E T H T H A T:
     WHEREAS, at a meeting of the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”) held on the Award Date, the
Committee, pursuant to the F.N.B. Corporation 2007 Incentive Compensation Plan
(the “Plan”), awarded to certain employees of the Company, employees of First
National Bank of Pennsylvania (the “Bank”) and employees of other non-Bank
Affiliates (the term “Affiliates” is defined in the Plan), shares of the
Company’s Common stock, par value $0.01 per share (the “Stock”);
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and intending to be legally bound hereby, each of the parties
covenants and agrees as follows:
     1. Award of Restricted Stock. Subject to the terms and conditions of the
Plan and this Agreement, the Company, pursuant to the Plan, which is
incorporated herein by reference thereto and made a part hereof as though set
forth in full herein (refer to Section 5 herein for a copy of the Plan), hereby
confirms the award to the Employee, on the date first written above, of an
aggregate of ____________ shares of Stock (the “Shares”).
     2. Terms and Conditions. The award of Shares to the Employee is subject to
the following terms and conditions:
     (a) Vesting and Forfeiture. The Employee’s right to the Shares will vest
(together with all dividends and/or shares of stock purchased on account of such
Shares under the Company Dividend Reinvestment and Voluntary Stock Purchase Plan
(“DRP”)) and the Shares will become freely transferable, subject to Section 9
hereof which describes the vesting restrictions and limitations which apply if
Employee is subject to the executive compensation requirements as a result of
F.N.B.’s participation in the United States Treasury Department’s Capital
Purchase Program (“CPP”) and, provided, the Employee has been continuously
employed by the Company from the Award Date through the earlier of, January 16,
2012 (“Vesting Date”), or upon accelerated vesting of the Shares pursuant to
Section 2(b), (c) and (d) hereof. For purposes of this Agreement, the period
between the Award Date and the Vesting Date shall be referred to as the “Vesting
Period.”
     (b) Accelerated Vesting — Change in Control or Sale. In the event of a
“Change in Control,” as defined in the Plan, prior to the Vesting Date, if the
Employee has remained continuously employed by Company, Bank or non-Bank
Affiliate since the Award Date, the restrictions on the Shares shall lapse and
all of the Shares (references to “Shares” in this Agreement

-1-



--------------------------------------------------------------------------------



 



shall also include all dividends and/or shares of Stock purchased under the DRP
on account of such Shares) shall immediately vest. All restrictions on the
Shares shall lapse and such Shares shall vest immediately upon the sale of all
or substantially all of the common stock or assets (a “Sale”) of the Bank prior
to the Vesting Date, provided the Employee remains continuously employed by the
Bank, the Company or non-Bank Affiliate. In the event of a Sale of a non-Bank
Affiliate which employed the Employee on the date the Sale occurs and the
Employee has been continuously employed by the Affiliate, Company or Bank since
the Award Date, the Shares shall vest in an amount not less than the pro rata
amount of the Shares awarded under this Agreement for the period from the Award
Date to the consummation date of the Sale of the non-Bank Affiliate as
calculated by taking the number of Shares times the fraction, the numerator of
which is the actual number of full months the Employee worked from the Award
Date (Employee shall be credited with working the full month of March 2009) to
the consummation date of the Sale of the non-Bank Affiliate, and the denominator
of which is thirty-four (34), representing the number of full months (including
March 2009) in the Vesting Period. (By way of example and for avoidance of
doubt, if the non-Bank Affiliate is sold on August 1, 2010, the Employee would
be entitled to vesting of one-half of the Shares (17 months worked/34 months
total in the Vesting Period) under this Agreement).
     (c) Termination While Change in Control is Pending. For purposes of this
Agreement the termination of the Employee without “Cause” (as defined in the
Plan), following execution of a definitive agreement contemplating a “Change in
Control” or Sale of the Bank or non-Bank Affiliate, prior to the consummation
date of the “Change in Control” shall result in the full vesting of the Shares
or in the case of the Sale of a non-bank affiliate, pro rata vesting for the
period of time the Employee worked between the Award Date and the consummation
date of such Sale of a non-Bank Affiliate of the Shares on the consummation date
of a “Change in Control” or such Sale.
     (d) Termination of Employment; Forfeiture or Acceleration of Shares. Upon
the effective date of the termination of Employee’s employment with the Company,
the Bank, or a non-Bank Affiliate, all Shares then subject to a risk of
forfeiture shall immediately be forfeited and returned to the Company by the
administrator of the DRP without consideration or further action being required
of the Company; except in the event such termination is a result of the
following circumstances:

  (1)   Death. The restrictions on the Shares shall lapse and the Shares shall
automatically vest immediately as a result of Employee’s death during the
Vesting Period.     (2)   Disability. The restrictions on the Shares shall lapse
and the Shares shall automatically vest immediately as a result of Employee
becoming a “Disabled Participant” (as that term is defined in the Plan) during
the Vesting Period.     (3)   Early Retirement. The Employee shall be entitled
to vesting of not less than the pro rata amount of the Shares for the number of
full months of the Vesting Period (Employee shall be credited with working the
full month of March 2009) during which Employee remained employed until the
actual date of the Employee’s “Early Retirement,” as this term is defined in the
Plan (from the Award Date to the actual date of the Employee’s Early
Retirement). The number of Employee’s Shares that shall vest under this
Agreement upon Employee’s “Early Retirement” shall be calculated by multiplying
the Shares by the fraction, the numerator of which is the

-2-



--------------------------------------------------------------------------------



 



      number of full months the Employee worked during the Vesting Period before
the Employee’s actual Early Retirement date, and the denominator of which is
thirty-four (34), representing the total number of months in the Vesting Period.
    (4)   Normal Retirement. The service vesting requirement set forth under
Section 2(a) of this Agreement shall be waived upon Employee’s “Normal
Retirement” (as that term is defined in the Plan) in a calendar year other than
the calendar year in which the Shares were awarded to Employee and Employee’s
Shares shall be entitled to vest on the Vesting Date except, however, if
Employee’s “Normal Retirement” occurs in the same calendar year in which the
Shares were awarded to Employee, the amount of Shares that shall vest on the
Vesting Date will be pro rated by multiplying the Shares by the fraction, the
numerator of which is the actual number of full months the Employee worked in
calendar year 2009 prior to the effective date of Employee’s “Normal Retirement”
(including credit for the full month of March 2009) and the denominator of which
is thirty-four (34), representing the total number of months in the Vesting
Period.

     (e) Enrollment of Shares in DRP. All Shares shall be enrolled in the
Employee’s name in the Company’s DRP and must remain enrolled in the DRP
throughout the Vesting Period applicable to such Shares. On the date on which
the transfer restrictions on any Shares lapse, the Company shall notify the DRP
Administrator as to the name of the Employee and the number of the Employee’s
Shares as to which the restrictions have lapsed. The Employee shall be entitled
to exercise all rights to the unrestricted Shares, including the right to
withdraw such Shares from the DRP, in accordance with the terms of the DRP. On
the Vesting Date the Company shall require Employee to remit to the Company an
amount sufficient to satisfy any tax withholding requirements prior to the
delivery or sale of any certificate for the unrestricted Shares, or the Company
shall withhold an appropriate amount from the unrestricted Shares to be
delivered or sold sufficient to satisfy all or a portion of such tax withholding
requirements.
     (f) Voting and Dividend Rights. The Employee shall have full voting rights
with respect to all Shares, including the Shares that have not yet vested,
unless and until such Shares are forfeited to the Company. In addition, the
Employee shall have full cash and stock dividend rights with respect to all
Shares; provided that (i) all such dividends or other distributions as to Shares
enrolled in the DRP shall be credited to the Employee’s account in the DRP and,
in the case of cash dividends, used to purchase shares of Stock pursuant to the
DRP; and (ii) all Shares credited to the Employee as a result of such cash or
stock dividends shall be subject to the same restrictions on transferability and
the same risk of forfeiture as the Shares that are the basis for the dividend.
     (g) Transfer Restrictions. The Employee may not transfer any Shares awarded
hereunder during the Vesting Period applicable to such Shares, that is, until
the Employee’s right to such Shares has vested and such Shares are no longer
subject to a risk of forfeiture. The Employee may, from time to time, name any
beneficiary or beneficiaries to whom any benefit under this Agreement is to be
paid in case of his or her death before he or she receives any or all of such
benefit. Each designation will revoke all prior designations by the Employee,
shall be in a form prescribed by the Committee and will be effective only when
filed by the Employee in writing with the Company during his or her lifetime. In
the absence of any such designation, benefits remaining unpaid at the Employee’s
death shall be paid to his or her estate, subject to the terms of the Plan.

-3-



--------------------------------------------------------------------------------



 



     (h) No Right to Continued Employment. This Agreement shall not confer upon
the Employee any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of his/her
employer to terminate his/her employment at any time.
     (i) Compliance With Laws and Regulations. The award of Shares evidenced
hereby shall be subject to all applicable federal and state laws, rules, and
regulations and to such approvals by any government or regulatory agency as may
be required. The Company shall not be required to issue or deliver any
certificates for shares of stock prior to (i) the listing of such shares on any
stock exchange on which the Stock may then be listed and (ii) the effectiveness
of any registration statement with respect to such shares that counsel for the
Company deems necessary or appropriate.
     3. Investment Representation. The Committee may require the Employee to
furnish to the Company, prior to the issuance of any Shares, an agreement (in
such form as the Committee may specify) in which the Employee represents that
the Shares acquired by him or her are being acquired for investment and not with
a view to the sale or distribution thereof.
     4. Withholding. The Company, the Bank, or the Affiliate that employs the
Employee shall make appropriate withholdings, if any, from his/her compensation
for federal, state and local taxes payable as a result of the award or vesting
of Shares evidenced hereby.
     5. Employee Bound by Plan. The Employee hereby acknowledges receipt of an
e-mail from the Company which includes attachments containing copies of (a) the
Plan, (b) the Prospectus relating to the Plan in connection with the
registration of the Shares under the Securities Act of 1933, as amended, and
(c) the Company’s current Prospectus relating to the DRP, and the Employee
agrees to be bound by all the terms and provisions thereof. The Employee may
request a hard copy of these documents by requesting a copy from the Company’s
Human Resources Department. To the extent of any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan shall govern. All
capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the Plan.
     6. Notices. Any notice hereunder to the Company shall be addressed to it at
its office, Attention: F.N.B. Corporation, 3015 Glimcher Blvd., Hermitage,
Pennsylvania 16148, c/o Human Resources Department, and any notice hereunder to
the Employee shall be addressed to him/her at his/her address provided to the
Company from time to time, subject to the right of either party to designate at
any time hereafter in writing some other address.
     7. Construction and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the internal laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws. All
headings in this Agreement have been inserted solely for convenience of
reference only, are not to be considered a part of this Agreement, and shall not
affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement, the
Employee and the Company agree that all such disputes shall be fully and finally
resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Mercer County, Pennsylvania in accordance with the AAA’s
National Rules for the Resolution of Employment Disputes. The Employee
acknowledges that by accepting this arbitration provision he is waiving any
right to a jury trial in

-4-



--------------------------------------------------------------------------------



 



the event of a covered dispute. The arbitrator may, but is not required, to
order that the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any arbitration arising out of
this Agreement.
     8. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.
     9. Capital Purchase Program. During the period F.N.B. remains subject to
the CPP executive compensation limitations, restrictions and prohibitions (“CPP
Requirements), Employee’s Shares which qualify to vest under Section 2 hereof
shall vest to the fullest extent permitted under the CPP; except that
notwithstanding the foregoing, in the event a portion or all of Employee’s
Shares are not permitted to fully vest as a result of the CPP Requirements, any
forfeiture or lapse of the Shares which may result therefrom shall be
immediately tolled and the Shares shall vest on the seventh (7th) day (or the
next business day if this date falls on a weekend or federal holiday) after the
CPP Requirements no longer apply to the Employee.
     IN WITNESS WHEREOF, F.N.B. Corporation has caused this Restricted Stock
Award Agreement to be executed on its behalf by its authorized officer and the
Employee has executed this Restricted Stock Award Agreement, both as of the day
and year first above written.

              F.N.B. CORPORATION
 
       
 
       
 
  By:    
 
       
 
      Stephen J. Gurgovits
 
       
 
       
 
       

-5-